Citation Nr: 0717420	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  01-07 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1998 to June 2000.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2000 
rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO).  In December 
2004, a Travel Board hearing was held before the undersigned.  
A transcript of the hearing is of record.  The case was 
previously before the Board in May 2005 and April 2006 when 
it was remanded for further development.

Associated with the veteran's claims file (but unattached) is 
a Declaration of dependents dated in July 2006 which appears 
to not have been processed.  It is referred to the RO for any 
appropriate action.


FINDING OF FACT

It is not shown that the veteran has a left ear hearing loss 
disability by VA standards or that any such disability would 
be related to his service.


CONCLUSION OF LAW

Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.326, 3.385, 
3.655 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, May 
2004 and May 2005 letters provided certain essential notice 
prior to the readjudication of his claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These letters 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, the evidence 
he was responsible for providing, and advised him to submit 
any evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  Additionally, a May 2006 letter 
advised him of the criteria for rating hearing loss 
disability and those governing effective dates of awards.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  Neither the veteran nor his representative has 
alleged that notice in this case was less than adequate.

The veteran's VA treatment records have been secured.  The RO 
arranged for VA audiological evaluations in October 2000, 
December 2001, February 2002, and September 2005.  Pursuant 
to the Board's April 2006 remand, the RO arranged for yet 
another VA examination to be conducted.  However, the veteran 
failed to report for the examination, and has not offered any 
explanation for his failure to appear or requested to 
reschedule the examination.  The Board notes that it has 
remanded the case to the RO twice (in May 2005 and April 
2006) to obtain records of prior VA audiometry that had not 
been associated with the claims file.  While the RO has 
obtained pertinent VA treatment records, the requested 
audiometry results still have not been associated with the 
claims file.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a remand by the Board confers on 
the appellant a right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, the 
Board finds that a third remand to obtain the audiometry 
results would needlessly tax VA resources as even a 
conclusive finding that the veteran now has left ear hearing 
loss would not change the outcome of this decision; since the 
veteran failed to report for his VA examination, other 
elements necessary to establish service connection for left 
ear hearing loss have not been established.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (finding that the duty 
to assist is not a one way street).  The veteran has not 
identified any further pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The veteran's DD Form 214 shows that his primary military 
specialty (MOS) was with the infantry.  

On March 1998 service entrance audiology evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
10
0
25
20
10

An audiology evaluation completed in January 1999 revealed 
the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
15
20
20

It was noted that left ear hearing sensitivity was within 
normal limits.  

On April 2000 service separation audiology evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
10
10
10
30

The veteran reported that he had right ear hearing loss, but 
did not indicate hearing loss in his left ear.  

October 2000 VA audiological evaluation showed the following 
puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
10
20
10

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  The impression was that left ear 
hearing thresholds were within normal limits.

December 2001 VA examination revealed the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
20
10
15

Speech audiometry revealed speech recognition ability of 98 
percent in the left ear.  The examiner noted that left ear 
hearing was within normal limits across all testing 
frequencies and that speech recognition in the left ear was 
excellent.  The examiner stated he did not have the veteran's 
claims file to review.  

A February 2002 VA examiner reported that audiometry showed 
bilateral mild sensorineural hearing loss.  

March 2002, August and October 2004 VA treatment records show 
that the veteran's left ear hearing was within normal limits.  

At the December 2004 hearing, the veteran testified that he 
did not wear hearing protection in service and was exposed to 
claymores and gunfire from M-50s.  He stated that he did not 
have problems hearing over a telephone with his left ear and 
specifically said that he did not know if he had hearing loss 
in his left ear.  

On September 2005 VA examination, it was noted that puretone 
thresholds and speech reception thresholds were in poor 
agreement, seemed elevated compared to previous test results, 
and that an opinion could not be provided without reliable 
and consistent test results.  

C.	Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  In order to establish 
service connection for a claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Service incurrence or 
aggravation of organic disease of the nervous system (to 
include sensorineural hearing loss) may be presumed if such 
is manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in an original 
compensation claim, the claim shall be decided based on the 
evidence of record.  38 C.F.R. § 3.655.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Since the veteran failed to report for the VA examination 
scheduled for December 2006 and did not request to 
reschedule, the claim must be decided on the evidence of 
record.  See 38 C.F.R. § 3.655.  

There is no competent evidence that a hearing loss disability 
was manifested in service or in the first postservice year, 
so as to permit a finding that such disability became 
manifested in service and persisted, or to allow for 
application of the chronic disease presumptions for 
sensorineural hearing loss (as organic disease of the nervous 
system).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The threshold matter that must be addressed here, as with any 
claim seeking service connection is whether the claimed 
disability is present.  The medical evidence of record does 
not show that the veteran has a left ear hearing loss 
disability by VA standards.  A February 2002 VA examiner 
noted that audiometry showed bilateral sensorineural hearing 
loss.  However, these results appear to be an anomaly, as 
subsequent, March 2002, August and October 2004 audiometry 
showed left ear hearing was within normal limits.  Hearing 
loss disability by VA standards is not shown.  [Notably, 
also, at the December 2004 hearing, the veteran testified 
that he did not think he even had left ear hearing loss.]  As 
the veteran failed to report for the December 2006 VA 
examination, whether he has developed left ear hearing loss 
since his prior audiological evaluations could not be 
established.  In the absence of competent medical evidence of 
a present disability, there cannot be a valid claim of 
service connection.  See Hickson, 12 Vet. App. at 253; see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
While the analysis does not need to proceed any further, it 
is also noteworthy that there is no competent evidence that 
suggests that if the did have a left ear hearing loss 
disability by VA standards, such disability would be related 
to his service.  

The preponderance of the evidence is against the veteran's 
claim of service connection for left ear hearing loss and it 
must be denied.




ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


